The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted, and new counsel is to be assigned. Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]), and has submitted an affidavit in which she concludes that there are no nonfrivolous issues meriting this Court’s consideration. Upon a review of the record, we conclude that a nonfrivolous issue exists as to whether County Court erred in denying defendant’s request for a downward departure from his presumptive risk level. Therefore, we relieve counsel of her assignment and assign new counsel to brief this issue, as well as any other issues that *1424counsel’s review of the record may disclose. (Appeal from Order of Jefferson County Court, Kim H. Martusewicz, J.—Sex Offender Registration Act.) Present—Scudder, P.J., Hurlbutt, Martoche, Smith and Lunn, JJ.